Citation Nr: 0527338	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  96-48 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of residuals of gunshot wound of the right thigh, 
currently assigned a 10 percent rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In a July 2002 decision the Board denied a rating in excess 
of 10 percent for residuals of gunshot wound of the right 
thigh.

In March 2005, the United States Court of Appeals for 
Veterans Claims (Court) remanded the case to the Board for 
further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  In this 
case, the veteran is seeking an increase in the evaluation of 
his residuals of a gunshot wound to the right thigh.  Service 
medical records show that the veteran sustained a through and 
through gunshot wound to the right thigh.  In a May 1995 VA 
examination, the examiner noted that the veteran had loss of 
muscle tissue below the scar on his right thigh.  In a VA 
examination of December 1996 the examiner noted that he could 
not "identify any loss of muscle."  In an October 1997 VA 
examination, the examiner reported that there was no muscle 
loss and no loss of function.  There is conflicting medical 
evidence which has not been resolved.  Additionally, the 
Court noted that none of the examinations address which 
muscle groups were affected by the gunshot wound.  

Thus, this case is REMANDED to the RO for the following 
actions:

1.  The AOJ should comply with the order 
of the Court

2.  The veteran should be afforded a VA 
examination to determine the severity of 
the residuals of a gunshot wound to the 
right thigh.  The examiner must 
specifically determine: (1) which of the 
muscle groups are involved in the 
veteran's gunshot wound residuals, and 
(2) whether the veteran has suffered any 
muscle loss as a result of the gunshot 
wound to the right thigh.  The claims 
folder should be made available to the 
examiner.  In addition, the overall 
impairment should be identified.  It is 
requested that reasoning be afforded in 
support of any opinion provided.  The 
claims file, including the order of the 
Court, must be reviewed by the examiner.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




